Citation Nr: 1303259	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-39 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



REMAND

The Veteran served on active duty from November 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Waco, Texas VA RO.  

The Veteran appeared at a hearing before the undersigned in February 2012.  He testified that he had injured his back while on active duty and has experienced problems since.  In support of his claim, he submitted an October 2009 statement from J. Boone, M.D., who identified a current disability of degenerative changes with spinal and foraminal stenosis.  Dr. Boone noted the Veteran's history of an injury in 1968 and opined that the current disability picture was compatible with the old injury.  

Dr. Boone did not indicate that he was aware of the record available in the claims file, such as the Veteran's service treatment records.  This is significant because, despite the Veteran's report of continued problems after the in-service injury, his available service records are silent as to any back problem, and his separation examination in December 1970 showed a normal spine on examination.  (The Veteran claimed in March 2009 that he had had low back symptoms during service as late as October 1970, less than 2 months prior to the December separation examination.)  The record also shows that he was regularly found fit for continued service in a reserve component after his separation from active duty in December 1970.

In order to obtain medical opinion evidence based on the available record, a remand is required.  Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should provide the Veteran opportunity to supplement the record on appeal.  He should be specifically asked to identify all care providers that have treated him since his release from active military service.  With authorization from the Veteran, the AOJ should assist him in obtaining any records not already in the claims file.  

2.  After completing the development sought above, the Veteran should be scheduled for an examination of his back.  The examiner should take a detailed history, review the claims file, and examine the Veteran.  The examiner must provide an opinion as to the medical probabilities that a current low back disability is attributable to the Veteran's period of active duty service that ended in December 1970.  The examiner should explain the basis for his/her opinion and specifically comment on the Veteran's service records and Dr. Boone's October 2009 letter and the effect this evidence has on the examiner's opinion.  Medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since a 1968 injury should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ should ensure that the instructions of this remand are fulfilled.  If the examination report is inadequate, it should be returned to the examiner.

4.  Following completion of the sought-after information and evidence, the claim on appeal should be re-adjudicated.  If any benefit sought is denied, a supplemental statement of the case should be issued.  After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

